Citation Nr: 1705555	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA educational assistance benefits, calculated in the amount of $3,000.00, including the question of whether the overpayment was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1998 to June 2004.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 decision of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2014 and June 2016, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ).

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates not only the physical claims file, but both electronic records.  

This claim is REMANDED to the AOJ.


REMAND

The Board regrets the delay that will result from once again remanding rather than immediately deciding this claim, but, as the Veteran's representative points out in his March 2016 Appellant's Post-Remand Brief, additional action is needed before the Board can proceed.

The Board has twice remanded this claim to the AOJ for the purpose of securing an updated financial statement from the Veteran.  He submitted one in support of this claim in 2010, when he was still a student, allegedly with no income.  He submitted another in 2012, in support of another overpayment claim, but it appears to have contained inaccurate information (Veteran recorded modest income despite fact that, at that time, he was in receipt of substantial amount of monthly income from VA based on disability).  In August 2016, the AOJ sent the Veteran a letter requesting that he update his financial status, but it appears the letter was addressed to a previous address, rather than the most recent of record.  

Also, because this claim is being remanded for another purpose, it seems wise to inquire further as to one of the Veteran's previous assertions.  As indicated in a prior remand, in September 2009, the Veteran submitted an application for Chapter 30 educational assistance benefits.  While this application was pending, in October 2009, VA sent the Veteran a $3,000 advance payment of such benefits, a fact the Veteran concedes.  VA took this action so that the Veteran would be able to pursue his intended education in a timely manner.  The Veteran claims that he used a portion of this amount - $1,140 and $131.20 - for tuition and educational expenses.  He is seeking a waiver of recovery of the remaining overpayment, or $1,728.80.  

In November 2009, after processing the application, VA paid the Veteran $1,319.27, for the school term running from September 29, 2009, through October 27, 2009.  Prior to the last remand, the Board was under the impression that VA sent this latter check directly to the Veteran's school to be applied to the Veteran's account.  Since then, however, VA has obtained a copy of the $1,319.27 check and it is addressed to and endorsed by the Veteran.  The Veteran has consistently argued that his school double dipped by keeping the money he initially paid in October 2009 as well as the $1,319.27 VA sent in November 2009.  Thus, he should be given an opportunity to address this discrepancy.  

Accordingly, this claim is REMANDED for the following action:

1.  Utilizing the most recent address of record (2170 Blaze King Court in Reno, Nevada, 89521), request the Veteran to submit an updated VA Form 6566 (Financial Status Report), reflecting, in part, all income, including that which he receives from VA based on his 100 percent disability rating.  

2.  In the same letter, provide the Veteran an opportunity to elaborate on the assertion noted above, in the body of this Remand.

3.  After associating all new evidence with the record, readjudicate this claim.  

The Veteran has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  See 38 U.S.C.A. §§ 5109B, 7112 (requiring all claims remanded by the Board or United States Court of Appeals for Veterans Claims be handled in an expeditious manner).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




